                    IN THE UNITED STATES DISTRICT COURT


                   FOR THE EASTERN DISTRICT OF VIRGINIA


                                  Richmond Division




UNITED STATES OF AMERICA
                    Plaintiff
V.                                             Criminal No.3:20CR00120(DJN)

AMANDA ROBINSON,
      Defendant.



                        SENTENCING GUIDELINE ORDER


      1. The sentencing hearing shall be scheduled no earlier than NINETY (90)DAYS)

DAYS following a finding or verdict of guilty, and sentencing is scheduled in this case

on                 2.3J 2oXI at 2'.00jifn                             .
     2.   Counsel for the defendant shall attend any interview of the defendant

conducted by the Probation Office in the course of the presentence investigation.

      3. The presentence investigation report, including guideline computations, shall

be completed and provided to the parties at least THIRTY-FIVE (35) DAYS prior to the

sentencing hearing. This Order shall operate as notice to counsel that the presentence

investigation report will be available in the Probation Office THIRTY-FIVE (35) DAYS

prior to the sentencing hearing. The presentence investigation report shall not be

disclosed to persons other than the defendant, unless otherwise ordered by the Court.

      4. At least TWENTY-ONE(21)DAYS prior to the sentencing hearing,the parties

must state in writing to the Probation Office and opposing counsel any objections to the
presentence investigation report, including objections to material information,

sentencing guideline ranges, and policy statements contained in or omitted from the

report.

       5. Any party objecting to the presentence investigation report must seek

resolution of all objections in conference with opposing counsel and the Probation Office

as soon as possible, but no later than SEVENTEEN (17) DAYS prior to the sentencing

hearing. The presentence conference is mandatory, except when the contents of the

presentence investigation report are not in dispute, and the complaining party shall be

responsible for scheduling the conference with the Probation Office and opposing

counsel.


       6. Counsel for the defendant and the government shall file and serve sentencing

pleadings (as defined in paragraph 7) FOURTEEN (14) DAYS prior to the sentencing

hearing. Responses and replies thereto shall be filed and served SEVEN (7) and FOUR

(4) days, respectively, prior to the sentencing hearing. Copies shall be delivered to the

Probation Office on the same schedule.


       7. The sentencing pleadings shall include (1) a statement that there are no

objections to the presentence investigation report, if applicable; (2) notice of any

objections to the presentence investigation report and any supporting evidence,

documents, or affidavits;(3) any motion for upward or downward departure or motion

for variance sentence. The Court shall resolve objections and motions upon the

submissions of the parties and will hear testimony only for good cause shown.
      8. The Probation Office shall transmit to the sentencing judge the presentence

investigation report, including guideline computations and an addendum indicating

any unresolved objections, no later than FOURTEEN (14) days prior to the sentencing

hearing.

     9. The time periods set forth above may be modified by the Court for good cause

shown. Time periods under this Order shall be CALENDAR days. In computing any

period of time under this Order,if any deadline falls on a Saturday,Sunday,or holiday,

the deadline shall be the last business day prior to the Saturday,Sunday,or holiday.

      It is SO ORDERED.




                                               David J. Novak
                                               United States District Judge

Richmond, Virginia
Date: November 23,2020



I HEREBY ACKNOWLEDGE RECEIPT OF A COPY OF THE SENTENCING
GUIDELINE ORDER.




      i the Defendant*
Counselor                                                            Date


                                                             ///^.^/^ Q
Counsel for the United States                                        Date
                                                                     Da




^'Counsel for the Defendant shall send a copy of this Order to the Defendant.
